Exhibit 10.3

AMENDMENT NO. 1 TO AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF
AGREEMENT

Dated as of August 15, 2013

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF
AGREEMENT (this “Amendment”) is entered into between Digital Realty Trust, L.P.
(the “Company”), on the one hand, and Prudential Investment Management, Inc.
(“PIM”) and the other Purchasers party to the Note Agreement referred to below,
on the other hand.

PRELIMINARY STATEMENTS:

(1) The Company, Digital Realty Trust, Inc. (the “Parent Guarantor”), the
subsidiaries of the Company party thereto and the Purchasers from time to time
party thereto have entered into an Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of November 3, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Note Agreement”). Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Note Agreement.

(2) The Company and the Required Holders have agreed to amend the Note Agreement
on the terms and subject to the conditions hereinafter set forth.

SECTION 1. Amendments to Note Agreement. The Note Agreement, upon the occurrence
of the Amendment Effective Date (as defined in Section 3 below), is hereby
amended as follows:

(a) Each reference to “Joint Venture” appearing in the Note Agreement (other
than when the term “Joint Venture” constitutes part of the term “Controlled
Joint Venture”) is hereby deemed to instead be a reference to the term
“Unconsolidated Affiliate.”

(b) Section 7.10 is amended to delete the two references to
“www.digitalrealtytrust.com” and to replace each such reference with
“www.digitalrealty.com.”

(c) Section 10.8 is amended and restated, as follows:

10.8 Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, with respect to any Unencumbered Assets),
except (i) pursuant to the Transaction Documents or the Other Senior Debt
Documents, (ii) as set forth in Article 11 of the Eleventh Amended and Restated
Agreement of Limited Partnership of the Company, as in effect on August 15, 2013
(or any substantially similar provisions in any subsequent amendment thereof),
or (iii) in connection with any other Debt (whether secured or unsecured),
provided that the incurrence or assumption of such Debt would not result in a
failure by any Credit Party to comply with any of the financial covenants
contained in Section 11. Notwithstanding the exceptions listed in clauses (i),
(ii) and (iii) of the immediately preceding sentence, in no event shall any
agreement prohibit or condition the creation or assumption of any Lien in favor
or for the benefit of the holders of the Notes upon any Unencumbered Assets.



--------------------------------------------------------------------------------

(d) Section 11.1(c) is amended and restated, as follows:

(c) Maximum Secured Debt Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Secured Debt Leverage Ratio not greater than
40.0%, provided that the Parent Guarantor shall have the right to maintain a
Secured Debt Leverage Ratio of greater than 40.0% but less than or equal to
45.0% for up to four consecutive fiscal quarters of the Parent Guarantor
following an acquisition of one or more Assets for a purchase price and other
consideration in an amount not less than 5.0% of Total Asset Value.

(e) Section 11.1(d) is deleted in its entirety.

(f) Section 11.2(a) is amended and restated, as follows:

(a) Maximum Noteholder Debt to Total Unencumbered Asset Value: Not permit at any
time Debt in respect of the Notes to be greater than 60.0% of the Total
Unencumbered Asset Value at such time, provided that the Parent Guarantor shall
have the right to maintain Debt in respect of the Notes of greater than 60.0%
but less than or equal to 65.0% of the Total Unencumbered Asset Value for up to
four consecutive fiscal quarters of the Parent Guarantor following an
acquisition of one or more Assets for a purchase price and other consideration
in an amount not less than 5.0% of Total Asset Value.

(g) The paragraph immediately succeeding Section 11.2(b) is amended and
restated, as follows:

To the extent any calculations described in Sections 11.1 or 11.2 are required
to be made on any date of determination other than the last day of a fiscal
quarter of the Parent Guarantor, such calculations shall be made on a pro-forma
basis to account for any acquisitions, dispositions or reclassifications of
Assets, and the incurrence or repayment of any Debt for Borrowed Money relating
to such Assets, that have occurred since the last day of the fiscal quarter of
the Parent Guarantor most recently ended. All such calculations shall be
reasonably acceptable to the Required Holders.

(h) Schedule A of the Note Agreement is amended to delete the definitions for
the following terms: “Joint Venture,” “Joint Venture Assets” and
“Reclassification Date.”

(i) Schedule A of the Note Agreement is amended to insert definitions for the
following terms, in each case in the proper alphabetical order:

“Other Senior Debt Documents” means, collectively, (a) the Revolving Credit
Documents and (b) the Term Loan Agreement Documents.

“Term Loan Agreement” means that certain Term Loan Agreement, dated as of
April 16, 2012, by and among the Company, the other borrowers and guarantors
named therein, Citibank, N.A., as administrative agent, the financial
institutions party thereto as

 

2



--------------------------------------------------------------------------------

lenders, and the other parties named therein, as amended, restated,
supplemented, refinanced, increased, reduced or otherwise modified from time to
time, and any successor Term Loan Agreement.

“Term Loan Agreement Documents” means the Term Loan Agreement, any promissory
notes issued thereunder and any and all other agreements, documents,
certificates and instruments from time to time executed and delivered and
related thereto.

“Unconsolidated Affiliate” means any Person (a) in which the Parent Guarantor or
any of its Subsidiaries holds any direct or indirect Equity Interest, (b) that
is not a Subsidiary of the Parent Guarantor or any of its Subsidiaries and
(c) the accounts of which would not appear on the Consolidated financial
statements of the Parent Guarantor.

“Unconsolidated Affiliate Assets” means, with respect to any Unconsolidated
Affiliate at any time, the assets owned by such Unconsolidated Affiliate at such
time.

(j) The definition of “Asset Value” set forth in Schedule A of the Note
Agreement is amended to delete the language “as new leases, subleases, real
estate license and occupancy agreements are entered into” set forth in the
second proviso of clause (c) thereof, and to replace such language with “as new
leases, subleases, real estate licenses, occupancy agreements and rights of use
are entered into.”

(k) The definition of “Capitalized Value” set forth in Schedule A of the Note
Agreement is amended to delete the percentage “8.25%” set forth in clause
(a) thereof, and to replace such percentage with “8.00.”

(l) The definition of “Controlled Joint Venture” set forth in Schedule A of the
Note Agreement is amended to delete the word “and” immediately preceding clause
(b) thereof and to replace such word with “or.”

(m) The definition of “EBITDA” set forth in Schedule A of the Note Agreement is
hereby amended by inserting “without duplication,” immediately after the words
“means, for any period,”.

(n) The definition of “Negative Pledge” set forth in Schedule A of the Note
Agreement is amended to delete the language “Revolving Credit Documents” set
forth in clause (b) thereof, and to replace such language with “Other Senior
Debt Documents.”

(o) The definition of the term “Redevelopment Asset” is amended and restated, as
follows:

“Redevelopment Asset” means any Technology Asset (a) which either (i) has been
acquired by the Company or any of its Subsidiaries with a view toward renovating
or rehabilitating 25.0% or more of the total square footage of such Asset, or
(ii) the Company or a Subsidiary thereof intends to renovate or rehabilitate
25.0% or more of the total square footage of such Asset, and (b) that does not
qualify as a “Development Asset” by reason of, among other things, the
redevelopment plan for such Asset not including a total demolition of the
existing building(s) and improvements. The Company shall be entitled to
reclassify any Redevelopment Asset as a Technology Asset at any time.

 

3



--------------------------------------------------------------------------------

(p) The definition of the term “Revolving Credit Agreement” is amended and
restated, as follows:

“Revolving Credit Agreement” means the Global Senior Credit Agreement, dated as
of August 15, 2013, by and among the Administrative Agent named therein, the
Banks, the Parent Guarantor, the Company and the other parties thereto, as
amended, restated, supplemented, refinanced, increased, reduced or otherwise
modified from time to time, and any successor Revolving Credit Agreement.

(q) The definition of the term “Specified Domestic Subsidiary” is amended and
restated, as follows:

“Specified Domestic Subsidiary” means any Subsidiary organized under the laws of
any state of the United States of America or the District of Columbia, other
than any such Subsidiary (a) at least 90% of the book value of whose assets are
not located in the United States or (b) whose assets are comprised of Equity
Interests in a Subsidiary whose assets are as described in the immediately
preceding clause (a).

(r) The definition of the term “Total Unencumbered Asset Value” is amended and
restated, as follows:

“Total Unencumbered Asset Value” means, on any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets; provided,
however, that the portion of the Total Unencumbered Asset Value attributable to
Redevelopment Assets, Development Assets and Assets owned by Controlled Joint
Ventures shall not exceed 33%.

SECTION 2. Representations and Warranties. The Company hereby represents and
warrants that the representations and warranties contained in Section 5 of the
Note Agreement are correct on and as of the Amendment Effective Date (as defined
below), immediately before and immediately after giving effect to this
Amendment, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case such representation and warranty is correct as of such earlier date).

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied:

(a) The Purchasers shall have received (i) counterparts of this Amendment
executed by the parties hereto, and (ii) the consent attached hereto (the
“Consent”) executed by each of the Guarantors.

(b) The representations and warranties of each of the Credit Parties in
Section 5 of the Note Agreement shall be correct on and as of the Amendment
Effective Date, immediately before and immediately after giving effect to this
Amendment, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case such representation and warranty shall be correct as of such earlier
date).

 

4



--------------------------------------------------------------------------------

(c) No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default.

(d) The Purchasers shall have received a copy of the fully executed Revolving
Credit Agreement, which shall become effective on or prior to the effectiveness
of this Amendment.

(e) All of the reasonable out-of-pocket fees and expenses of PIM (including the
reasonable fees and expenses of counsel for PIM) due and payable on the
Amendment Effective Date shall have been paid in full.

(f) The Purchasers shall have received payment in full of their ratable share of
an amendment fee equal to 0.10% of the aggregate outstanding principal amount of
the Notes.

This Amendment is subject to the provisions of Section 18 of the Note Agreement.

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) On and after the effectiveness of this Amendment, each reference in the Note
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Note Agreement, and each reference in each of the other
Transaction Documents to the “Agreement”, “Note Agreement”, “thereunder”,
“thereof” or words of like import referring to the Note Agreement, shall mean
and be a reference to the Note Agreement, as amended by this Amendment.

(b) The Note Agreement, as specifically amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any holder of a Note or PIM
under any of the Transaction Documents, nor constitute a waiver of any provision
of any of the Transaction Documents.

SECTION 5. Costs and Expenses. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of PIM in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for PIM) in accordance with the terms of Section 16 of the Note
Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
email shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, excluding any choice-of-law
principles of the law of such state that would permit the application of the
laws of a jurisdiction other than such state.

 

5



--------------------------------------------------------------------------------

[Balance of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

COMPANY: DIGITAL REALTY TRUST, L.P. By:   DIGITAL REALTY TRUST, INC., its sole
general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:  

Chief Financial Officer and Chief

Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

PURCHASERS: PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY By: Prudential Investment Management, Inc., as investment
manager By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President UNITED OF OMAHA LIFE INSURANCE
COMPANY By: Prudential Private Placement Investors, L.P. (as Investment Advisor)
By: Prudential Private Placement Investors, Inc. (as its General Partner) By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President

 

Signature Page



--------------------------------------------------------------------------------

PRUCO LIFE INSURANCE COMPANY By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President UNIVERSAL PRUDENTIAL ARIZONA
REINSURANCE COMPANY

By: Prudential Investment Management, Inc., as

investment manager

By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President PRUDENTIAL ARIZONA REINSURANCE
CAPTIVE COMPANY

By: Prudential Investment Management, Inc., as

investment manager

By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President PRUDENTIAL ANNUITIES LIFE ASSURANCE
CORPORATION

By: Prudential Investment Management, Inc., as

investment manager

By:  

/s/ Iris Krause

Name:   Iris Krause Title:   Vice President

 

Signature Page



--------------------------------------------------------------------------------

CONSENT

Dated as of August 15, 2013

Each of the undersigned, as a Guarantor under the Note Agreement referred to in
the foregoing Amendment, hereby consents to such Amendment and hereby confirms
and agrees that notwithstanding the effectiveness of such Amendment, the
Guaranty contained in the Note Agreement is and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of such Amendment, each reference in the
Transaction Documents to the “Agreement”, “Note Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Note
Agreement, as amended or otherwise affected by such Amendment.

 

THE GUARANTORS:   DIGITAL REALTY TRUST, INC. By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer DIGITAL 113 N. MYERS, LLC

By: DIGITAL REALTY TRUST, L.P.,

its member and manager

By: DIGITAL REALTY TRUST, INC., its sole general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer DIGITAL 125 N. MYERS, LLC By:   DIGITAL REALTY TRUST, L.P.,  

its member and manager

By:   DIGITAL REALTY TRUST, INC., its sole general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer GLOBAL RIVERSIDE, LLC By:   DIGITAL REALTY TRUST, L.P.,   its member and
manager

 

Signature Page



--------------------------------------------------------------------------------

By:   DIGITAL REALTY TRUST, INC., its sole general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer DIGITAL 2260 EAST EL SEGUNDO, LLC By:   DIGITAL REALTY TRUST, L.P.,  
its sole member and manager By:   DIGITAL REALTY TRUST INC., its sole general
partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer DIGITAL 720 2ND, LLC By:   DIGITAL REALTY TRUST, L.P.,   its sole member
and manager By:   DIGITAL REALTY TRUST INC., its sole general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

 

Signature Page